McKAY, Judge,
dissenting:
I dissent. The subject regulatory provision proscribes possession of any device with the intent, in this instance, of smoking any controlled substance within the meaning of 21 U.S.C. § 801, et seq. (marihuana is such a controlled substance). Simple and plain possession of such a device is not prohibited by the regulation.
During the providence inquiry, the military judge read the pertinent regulation1 *570and the following dialogue took place between him and the appellant:
MJ: Now this smoking device; I earlier read that portion of the regulation to you, and are you convinced that this is the type smoking device which is covered by this regulation? [Emphasis added].
ACC: Yes, Sir.
MJ: That is, a device specifically designed to smoke marijuana or some other form of controlled substance. [Emphasis added].
ACC: Yes, Sir.2
Further, while explaining the elements of the offense to appellant the military judge stated:
And the third element is that at Fort Campbell, Kentucky, on or about 23 January 1981, you violated this lawful general regulation by wrongfully possessing one marijuana smoking device, brand name ‘Big Hit.’3 [Emphasis added].
The military judge made no further inquiry into the appellant’s intent with respect to his possession of the “Big Hit” smoking device. In view of the particular wording of the specification, which is misleading in that it appears to allege a violation of the regulation merely by wrongful possession,4 I believe the inquiry into the providence of the plea was inadequate. In my opinion the military judge confused the appellant by stressing possession of a smoking device of a particular design or type as opposed to possession of a smoking device with a specific intent to use it. Thus he not only misled appellant but failed to establish the factual basis for a violation of the subject regulation.
In United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969), the Court of Military Appeals required that the military judge inquire of the accused into the facts and circumstances of the act charged in order to establish a factual basis for his determination of guilt. The factual circumstances, as revealed by the accused himself, must objectively support his plea. United States v. Davenport, 9 M.J. 364 (CMA 1980). Intent, not possession, is the gravamen of the offense in appellant’s case. The inquiry of the military judge fell short and established only simple possession of the smoking device. The required specific intent to use the device for smoking marihuana was not established in the inquiry. Thus the military judge failed to comply with Care. As that is the sole responsibility of the military judge, establishment by the defense counsel that the required intent was present and its significance understood by the appellant does not suffice.
The majority opinion relies on the Court of Military Appeals’ decision in United States v. Crouch, 11 M.J. 128 (CMA 1981), in its conclusion that the military judge’s inquiry was adequate because it established appellant’s possession of the “Big Hit” smoking device with the knowledge that he had a duty to obey the regulation. This reliance is misguided. In Crouch the inquiry clearly established a factual basis that the appellant there intended to aid and abet the criminal acts of his co-actors. The issue in that case was not the failure to establish a factual basis upon which the guilty plea could be accepted, but was whether the failure of the military judge to specifically inquire about his intent without having defined the law of criminal responsibility as an aider and abettor to the appellant rendered his plea improvident.
Finally, I note that the specification alleges “wrongful possession” and that it could be argued that the appellant’s acknowledgment that his possession was wrongful infers or even admits the required intent. It could be just as easily concluded, *571however, that he was referring simply to possession of a device designed to smoke marihuana, particularly in view of the wording of the specification and the manner in which the trial judge questioned and explained the regulation to appellant. Therefore, without further development of the facts, I cannot accept the military judge’s inquiry as having been adequate.
I would disapprove the findings of guilty to Specification 5, Charge I, approve the other findings of guilty and reassess the sentence using as a yardstick a maximum imposable sentence of a dishonorable discharge, confinement for five years, total forfeiture of pay and allowances, and reduction to the lowest enlisted grade.

. Paragraph 2, Fort Campbell, Kentucky, Regulation 190-5, dated 15 December 1978, which reads:
2. DRUG PARAPHERNALIA. It shall be unlawful and a criminal offense for any person to possess, have under his control, or deliver any device, contrivance, instrument, paraphernalia, or any other item with the intent that such device, contrivance, instrument, paraphernalia, or other item be used, by any person, for unlawful administering, smoking, injecting, or otherwise using any *570controlled substance with [sic] the meaning of the Controlled Substance Act, 21 U.S.C. § 801, et seq. [Emphasis added],


. Record of Trial, page 46.


. Record of trial, page 29.


. The specification reads:
Specification 5: In that Specialist Four David E. Clarke ... did ... violate a lawful general regulation ... by wrongfully possessing 1 marijuana smoking .. . device brand name ‘Big Hit.’